Citation Nr: 1761064	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II (DM).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to February 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Special Processing Unit in Cleveland, Ohio.  Jurisdiction over the case was subsequently transferred to the VA Regional Office (RO) in Indianapolis, Indiana. 

The Board notes that in an August 2017 letter, the Veteran's private treatment provider indicated that the Veteran is unable to work as a result of his DM and other associated complications, most notably his peripheral neuropathy.  Generally speaking, a claim for an increased rating is also considered to be a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, in this case, the Veteran has alleged that he is unable to work as a result of disabilities for which the ratings are not currently on appeal before the Board.  Therefore, the Board finds that the issue of entitlement to a TDIU is not appropriately before the Board, even after consideration of the decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).   

Therefore, the Board finds that the issue if entitlement to a TDIU has been raised by the August 2017 letter from the Veteran's private treatment provider.  However, that claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction of that issue and it is referred to the AOJ for the appropriate action.  


FINDING OF FACT

The Veteran's DM requires the use of insulin and a restricted diet, but does not require medically prescribed regulation of activities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for DM have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he should have a higher rating for his DM as his symptoms are worse than those contemplated by the currently assigned rating.  

At a June 2009 VA examination, the Veteran reported that he was on a restricted diet and too Metformin twice per day to control his DM.  He reported that he visited his diabetic care provider once per month.  The examiner confirmed the diagnosis of DM and noted that the Veteran did not have any kidney issues associated with his disability.  There is no indication from the examination report that the Veteran was required to regulate his activities as a result of his DM.  The examiner noted that the Veteran's DM impacted his usual occupation and daily activities in that he had to eat frequent meals, could not climb ladders, could not walk long distances, and had to be on a specific diet.  

At a July 2010 VA examination, the Veteran reported that his DM had gotten progressively worse since diagnosis.  He reported that he used insulin twice per day for treatment and was on a restricted diet.  The Veteran denied DM related hospitalizations or surgery, pancreatic trauma, or DM related neoplasm.  The examiner confirmed the diagnosis of DM and noted that there was no evidence of visual impairment, kidney disease, amputation, or other diabetic conditions.  The examiner found that the Veteran was not restricted in his ability to perform strenuous activities.  The examiner noted that the Veteran had no episodes of hypoglycemic reactions or ketoacidosis over the previous 12 months.  

At an April 2016 VA examination, the Veteran reported that his DM treatment regimen included prescribed oral hypoglycemic agents and more than one injection of insulin per day.  The examiner noted that the Veteran did not require regulation of activities as part of medical management of his DM.  The examiner noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month and did not require hospitalization for episodes of ketoacidosis or hypoglycemic reactions over the previous 12 months.  The examiner confirmed the diagnosis of DM. 

At an October 2017 VA examination, the Veteran reported that he managed his DM with a restricted diet and required the use of more than one injection of insulin per day.  The examiner noted that the Veteran did not require regulation of activity.  The Veteran reported that he visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month and that he had not required hospitalization for episodes of ketoacidosis or hypoglycemic reactions over the previous 12 months.  The examiner confirmed the diagnosis of DM.  

A review of the record shows that the Veteran receives treatment from the VA Medical Center for various disabilities.  A review of the treatment notes of record shows that the Veteran does not have regulation of activity as a result of his DM.  In fact, while the Veteran's activity is limited, those limitations have been noted to result from his back and leg pain, not his DM.  Also of record is a January 2017 treatment note finding that the Veteran met the criteria for Medicare homebound eligibility because much effort and assistance was required for the Veteran to leave his home and because his activity was limited by illness and the disease process.  However, there is no indication from the treatment notes of record that the Veteran is required to regulate his activities as a result of his DM.

Also of record is an August 2017 letter from the Veteran's private clinician, Dr. S.Q., in which Dr. S.Q. wrote that as a result of his DM, the Veteran developed lower extremity neuropathy which significantly affected his ability to perform activities of daily living.  Dr. S.Q. explained that the Veteran was unable to ambulate without the assistance of a walker and was unable to toilet or bathe independently secondary to his lower extremity weakness and neuropathy.  Dr. S.Q. opined that the Veteran was unable to obtain sustainable employment.  However, there is no indication from Dr. S.Q.'s letter that the Veteran required regulation of activities as a result of his DM.  

The Board finds that the Veteran is not entitled to an initial rating in excess of 20 percent for DM.  In this regard, the Board observes that there is no indication from the record that the Veteran requires regulation of activities for treatment.  The Board notes that any assessment of regulation of activities must show that the Veteran is medically required to avoid strenuous occupational and recreational activities.  38 C.F.R. §4.119, Diagnostic Code 7913 (2017); see also Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The Board further notes that any regulation on activities must be a direct result of a Veteran's DM, rather than due to another disability.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The Board acknowledges that the treatment notes of record and Dr. S.Q.'s August 2017 letter demonstrate the Veteran has increasing difficulty engaging in occupational and recreational activities.  However, neither the treatment records nor Dr. S.Q.'s letter establish either the Veteran's difficulties were a direct product of his DM.  In fact, Dr. S.Q. opined in August 2017 that the Veteran's limited capacity to perform activities of daily living was due to his lower extremity neuropathy rather than his DM.  The record further contains no medical evidence indicating that regulation of activities was medically prescribed for the Veteran by a clinician to treat his DM.  Therefore, the Board finds that an initial rating in excess of 20 percent for DM is not warranted.  38 C.F.R. §4.119, Diagnostic Code 7913 (2017).  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to a rating in excess of 20 percent for DM is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


